DETAILED ACTION
This office action is to correct the dependency of claims 3,4, 15, and 16 indicated allowable in the Notice of Allowance of May 27, 2022.
Claims 1, 3-8, 13,15-20, renumbered 1-14 are allowed herein. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Taylor on June 22, 2022. 


The application has been amended as follows: 
Claims: 
1. (Previously Presented) A server comprising: one or more processors configured to: organize intrinsic data in first and second applications, with the intrinsic data being organized as respective first and second dependency trees representing executable files and application programming interface (API) calls in the respective applications, compute top-level hash values based on the organized intrinsic data for a top-level hierarchy of the first and second dependency trees, with the top-level hash values   being returned by a hash function identifying the first and second applications respectively,  
compare the top-level hash values for the top-level hierarchy of the first and second dependency trees for a match, in response to their not being a match, compute second-level hash values for a second-level hierarchy of the first and second dependency trees, compare the second-level hash values of the second-level hierarchy of the first and second dependency trees for a match, and 2In re Patent Application of: LACHAMBRE ET AL. Serial No. 16/377,632 Filing Date: 04/08/2019 provide an indication of a matching status between the second-level hash values of the second- level hierarchy of the first and second dependency trees  based on the compare. 

Claim 2 (Cancelled).  

3. (Currently Amended) The server according to Claim 1 wherein the intrinsic data comprises API imports and API exports that can be queried.  
4. (Currently Amended) The server according to Claim 1 wherein the intrinsic data comprises an import address table (IAT) and an export address table (EAT) in the one or more executable files.  

5. (Original) The server according to Claim 1 wherein the indication of a matching status comprises at least one of: generation of a first icon indicating that the matching status is less than a percentage threshold of matches between the determined relationships of the first and second applications; generation of a second icon indicating that the matching status is greater than the percentage threshold of matches between the determined relationships of the first and second applications; and generation of a third icon indicating that the matching status is unknown or unsuccessful.  

6. (Original) The server according to Claim 1 wherein the first application is associated with a first platform, and the second application is associated with a second platform that is different from the first platform.  

7. (Original) The server according to Claim 6 wherein the first and second applications are the same applications.  

8. (Original) The server according to Claim 7 wherein the second application is a newer version of the first application.  

Claims 9-12 (Cancelled).  
 
13. (Previously Presented) A method for operating a server comprising: organizing intrinsic data in first and second applications, with the intrinsic data being organized as respective first and second dependency trees representing executable files and application programming interface (API) calls in the respective applications; computing top-level  hash values based on the organized intrinsic data for a top-level hierarchy of the first and second dependency trees, with the top-level hash values being returned by a hash function identifying the first and second applications respectively, 4In re Patent Application of: LACHAMBRE ET AL. Serial No. 16/377,632 Filing Date: 04/08/2019  in response to their not being a match, computing second-level hash values for a second-level hierarchy of the first and second dependency trees, comparing the second-level hash values of the second- level hierarchy of the first and second dependency trees for a match, and providing an indication of a matching status between the second-level hash values of the second-level hierarchy of the first and second dependency trees based on the compare. 

Claim 14 (Cancelled).  

15. (Currently Amended) The method according to Claim 13 wherein the intrinsic data comprises API imports and API exports that can be queried.  

16. (Currently Amended) The method according to Claim 13 wherein the intrinsic data comprises an import address table (IAT) and an export address table (EAT) in the one or more executable files.  

17. (Original) The method according to Claim 13 wherein the indication of a matching status comprises at least one of: generating a first icon indicating that the matching status is less than a percentage threshold of matches between the determined relationships of the first and second 5In re Patent Application of: LACHAMBRE ET AL. Serial No. 16/377,632 Filing Date: 04/08/2019 applications; generating a second icon indicating that the matching status is greater than the percentage threshold of matches between the determined relationships of the first and second applications; and generating a third icon indicating that the matching status is unknown or unsuccessful.  

18. (Original) The method according to Claim 13 wherein the first application is associated with a first platform, and the second application is associated with a second platform that is different from the first platform.  

19. (Original) The method according to Claim 18 wherein the first and second applications are the same applications.  

20. (Previously Presented) A non-transitory computer readable medium for operating a server, and with the non- transitory computer readable medium having a plurality of computer executable instructions for causing the server to perform steps comprising: organizing intrinsic data in first and second applications, with the intrinsic data being organized as respective first and second dependency trees representing executable files and application programming interface (API) calls in the respective applications; computing top-level  hash values  based on the organized intrinsic data for a top-level hierarchy of the first and second dependency trees, 6In re Patent Application of: LACHAMBRE ET AL. Serial No. 16/377,632 Filing Date: 04/08/2019 with the top-level hash values  being returned by a hash function identifying the first and second applications respectively,  in response to their not being a match, computing second-level hash values for a second-level hierarchy of the first and second dependency trees, comparing the second-level hash values of the second- level hierarchy of the first and second dependency trees for a match, and providing an indication of a matching status between the second-level hash values of the second-level hierarchy of the first and second dependency trees based on the compare.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in combination teaches or suggests the amended independent claims as presently amended. Specifically, the prior art of record includes several references related to comparison of tree-like representations of applications, as seen in the attached PTO-892 form. But not of the prior art of record, alone or in combination teach the particular invention now embodied in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/27/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191